In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00318-CR
                                __________________


                DARRON DEWAYNE DENBOW JR., Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 163rd District Court
                       Orange County, Texas
                     Trial Cause No. B190185-R
__________________________________________________________________

                           MEMORANDUM OPINION

      Darron Dewayne Denbow Jr. appeals his conviction and sentence for

burglarizing a habitation. In three issues, which we have rearranged, Denbow argues

(1) the evidence of entry, an element of the crime of burglary, is insufficient to

support the jury’s finding of guilt; (2) at punishment, the trial court erred by allowing

the State to prove Denbow made an unwarned statement threatening to shoot a

deputy while in police custody when he had not been warned of his rights; and (3)


                                           1
at punishment, the charge the trial court submitted is deficient because it fails to

instruct the jury that, before considering the evidence that Denbow engaged in

several wrongful acts—testimony showing he threatened to shoot his father,

threatened to shoot a deputy, and threatened to shoot a district judge—it must find,

beyond a reasonable doubt, that Denbow did in fact commit that wrongful act. We

conclude Denbow’s arguments on issues one and two lack merit. And as to issue

three, Denbow acknowledges the record must show the trial court’s failure to instruct

the jury about the burden of proof applicable to his wrongful acts caused egregious

harm based on his attorney’s failure to object to the charge. We conclude Denbow’s

third issue lacks merit because the error he complains about did not cause egregious

harm. For the reasons fully explained below, we will affirm.

                                    Background

      We limit our discussion of the facts to the testimony relevant to resolving the

issues Denbow argues in his brief. During the guilt-innocence phase of Denbow’s

trial, Vickie,1 who owns a home in Orange County, Texas, testified that in December

2018, she left home to attend a party. When she returned about three hours later,

Vickie found a window in the home had been opened with the curtains covering the


      1
        Because the Texas constitution grants crime victims “the right to be treated
with fairness and with respect for the victim’s dignity and privacy throughout the
criminal justice process,” we identify the individual identified in the indictment as
the victim of the theft by using the pseudonym “Vickie.” Tex. Const. art. I, § 30.

                                         2
window on the floor. Vickie also noticed several items were missing from the home:

baby food, trash bags, shampoo, conditioner, and razors. And Vickie found that most

of the items of food in her refrigerator and freezer were gone.

      Deputy Dustin Bock, an Orange County deputy, was one of the officers

dispatched to investigate the burglary of Vickie’s home. On his way to the scene,

Deputy Bock stopped at a convenience store near Vickie’s home. While there, the

deputy saw Denbow, a person the deputy testified he had known for about nine years.

According to Deputy Bock, when he asked Denbow about the burglary, Denbow

told him that he didn’t know anything. Deputy Bock offered to give Denbow a ride

home, which Denbow accepted. Denbow took the officer to the mobile home where

he was living, a residence that, according to the deputy, is less than a mile from

Vickie’s home. The deputy asked Denbow if he could come inside when they got to

Denbow’s residence. Denbow agreed. While inside, Deputy Bock noticed several

items in the home consistent with the ones reportedly stolen in the burglary. The

deputy took photographs of these items. At trial, Vickie testified the items and food

shown in the pictures taken by Deputy Bock matched the items she found missing

from her home when she returned from the party.




                                          3
                                      Analysis

                Is the evidence sufficient to support the conviction?

      In issue one, Denbow argues the evidence is insufficient to support his

conviction for burglary because the circumstantial evidence does not establish that

he was the person who entered Vickie’s home. To prove the defendant committed a

burglary, the State must prove (1) the defendant, (2) without the effective consent of

the owner, (3) entered a habitation, or a building (or any portion of a building) not

then open to the public, and (4) with the intent to commit a felony, theft, or an

assault.2 Under the statute making burglary a crime, the term enter is defined as “to

intrude: any part of the body; or (2) any physical object connected with the body[.]”3

      When evaluating whether sufficient evidence supports a defendant’s

conviction, we review all the evidence in the light most favorable to the verdict to

determine whether any rational factfinder could have found the essential elements

of the offense beyond a reasonable doubt.4 A reviewing court must give full

deference to the jury’s responsibility to fairly resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. 5 The jury is the ultimate authority on the credibility of witnesses and the


      2
        Tex. Penal Code Ann. § 30.02(a)(1).
      3
        Id. § 30.02(b).
      4
        Anderson v. State, 416 S.W.3d 884, 888 (Tex. Crim. App. 2013) (quoting
Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)).
      5
        Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
                                         4
weight given to the testimony.6 Stated another way, as a reviewing court, our role is

not to sit as a thirteenth juror so that we may substitute our views regarding the

evidence for the view the jury chose to adopt. 7 In a trial, the jurors are free to believe

some, all, or none of the testimony that is presented during trial. 8 Jurors may draw

multiple inferences from the evidence so long as the inferences the jury draws are

reasonable inferences from the evidence presented to the jury in the trial.9

      Here, the evidence that Denbow entered Vickie’s residence is circumstantial.

For instance, none of the witnesses testified they saw Denbow go inside Vickie’s

home on the day the burglary occurred. Even so, the record contains circumstantial

evidence that allowed the jury to infer Denbow was the person who took the items

that Vickie found missing from her home. In weighing the circumstantial evidence,

the jury had the right to consider all circumstantial evidence just as it would have

considered direct evidence relevant to proving Denbow entered Vickie’s home and

stole items he found inside. 10 Under Texas law, the evidence in the defendant’s trial

need not all point directly to the defendant’s guilt.11 Instead, the question in a

sufficiency review where the defendant argues the circumstantial evidence is


      6
         Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981).
      7
        Id.
      8
        Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).
      9
        Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013) (citing
Jackson, 443 U.S. at 319).
      10
         Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).
      11
         See Temple, 390 S.W.3d at 359.
                                         5
insufficient to support the verdict is whether the verdict the jury reached is

reasonable given the combined and cumulative force of the incriminating

circumstances based on evidence before the jury in the defendant’s trial.12

      Even when the parties “disagree about the logical inferences that flow from

undisputed facts, [w]here there are two permissible views of the evidence, the fact

finder’s choice between them cannot be clearly erroneous.”13 When a defendant has

property in his possession that the evidence shows was recently stolen and the

evidence contains no reasonable explanation that explains why the property is in the

defendant’s possession, it is reasonable for the jury to infer “the defendant is the one

who committed the burglary.”14

      In Denbow’s case, the jury heard two of Denbow’s neighbors testify they saw

Denbow near Vickie’s home on the day the burglary occurred. One of Vickie’s

neighbors testified that she called the police after noticing a man walking down the

street carrying a heavy bag. The neighbor lives on the same street that Vickie lives

on. The neighbor took the man’s photograph, and the jury had a right to conclude

from the image and from looking at Denbow that he is the person in the photo seen

carrying a bag. One of Vickie’s other neighbors testified that, on the day of the

burglary, he saw Denbow and recognized him because he had coached Denbow


      12
         Id.
      13
         Evans v. State, 202 S.W.3d 158, 163 (Tex. Crim. App. 2006).
      14
         Rollerson v. State, 227 S.W.3d 718, 725 (Tex. Crim. App. 2007).
                                         6
when Denbow was growing up and playing baseball. According to that neighbor, he

saw Denbow make several trips carrying garbage bags while coming “in and out of

[Vickie’s] driveway[.]”

       Deputy Dustin Bock testified that he went inside Denbow’s home after

Denbow invited him inside after picking Denbow up at a convenience store that is

located a short distance from Vickie’s home. While inside the home, the deputy saw

various items that are consistent with those Vickie reported as stolen. The deputy

took photographs of the items and the food in the refrigerator while in Denbow’s

home. At trial, Vickie testified she recognized the items in the photos as items she

found missing from her home on the day the burglary occurred. As to one of the

items, the hamburger meat in one of the photos, Vickie testified she recognized the

package of meat because it was “[t]he hamburger meat that [she] package[d]” and

then left in her freezer.

       The jury could have also rejected the explanation Denbow offered to Deputy

Bock to explain why he had the items that matched the items Vickie discovered were

missing from her home. For instance, Denbow told Deputy Bock he lived with his

cousin in the mobile home. But there is no affirmative evidence showing that

Denbow’s cousin committed the burglary. And other than Denbow’s statement

attributing the source of the items to his cousin, the record contains no other evidence

to show that’s where they came from. Add to that the fact there is no testimony

                                           7
showing that anyone saw Denbow’s cousin in or around Vickie’s home at any time,

including the day the burglary occurred. Here, the jury could reasonably reject

Denbow’s account about why the items Vickie tied to the burglary were later found

by police in Denbow’s home. 15 Simple common sense alone allowed the jurors to

infer that it would be necessary for a person like Denbow to enter Vickie’s home so

that he could take the various items she testified she left inside. 16

         In the end, the evidence supports the jury’s conclusion finding Denbow

entered Vickie’s home and took the various items Vickie testified she left inside her

home. Denbow’s first issue is overruled.

      At punishment, did the trial court abuse its discretion by allowing the
    State to prove Denbow made an unwarned statement threatening to shoot
   a deputy while in police custody when he had not been warned of his rights?

         In issue two, Denbow complains the trial court abused its discretion by

admitting Deputy Bock’s testimony about a threat Denbow made to shoot the deputy

as the deputy was taking Denbow to jail. According to Denbow, the trial court should

have excluded the testimony about the threat because he made the statement before

being warned of his right not to speak to the police before consulting with an

attorney. 17 Yet when the State offered Deputy Bock’s bodycam recording that



         15
            See id. at 726.
         16
            See Browning v. State, 720 S.W.2d 504, 509 (Tex. Crim. App. 1986).
         17
            Miranda v. Arizona, 384 U.S. 436 (1966); Tex. Code Crim. Proc. Ann. art.
38.22.
                                            8
captured Denbow’s statement, he never objected to the State’s proffer. Instead,

Denbow’s attorney stated: “No objections.” Before the jury saw the recording,

Denbow’s attorney told the trial court that he was “going to renew [his] objection

that the court overruled prior to that[,]” objections the record shows hinged on

Denbow’s claim that his threat to shoot the deputy was more prejudicial than

probative and inadmissible as evidence of an extraneous bad act. 18

       Under the general rule of error preservation, which is the rule uniformly

followed by Texas courts, the objection that a party makes in the trial must comport

with the claim the party raises in his appeal. 19 For that reason, “[a]n objection stating

one legal theory [at trial] may not be used to support a different legal theory on

appeal.” 20

       The argument Denbow advances in issue two does not comport with the

objection he raised during his trial. 21 Since Denbow failed to preserve the complaint


       18
          Denbow’s objection was that if the evidence about the threat Denbow made
to the deputy was being offered “as a bad act, I’m going to object under 404(b),
403.”
       19
          Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012).
       20
          Broxton v. State, 909 S.W.2d 912, 918 (Tex. Crim. App. 1995) (quoting
Johnson v. State, 803 S.W.2d 272, 292 (Tex. Crim. App. 1990)).
       21
          Resendez v. State, 306 S.W.3d 308, 316-17 (Tex. Crim. App. 2008) (waiver
where there was no objection to the evidence at trial based on article 38.22); Gauldin
v. State, 683 S.W.2d 411, 413 (Tex. Crim. App. 1984) (waiver occurs absent an
objection to the evidence in the trial court pointing out the evidence is inadmissible
because the defendant made the statement while in custody and before he was
advised of his rights), overruled on other grounds, State v. Guzman, 959 S.W.2d
631, 634 (Tex. Crim. App. 1998).
                                           9
in the trial court, he did not preserve his right to have the complaint reviewed in the

appeal. 22 We overrule issue two.

 Is Denbow entitled to a new punishment hearing based on the trial court’s failure
     to include a burden-of-proof-for-wrongful-acts instruction in the charge?

           In issue three, Denbow argues there is error in the charge submitted at the

conclusion of his punishment hearing because it does not contain an instruction that

explains the jurors could not consider the evidence about three threats (the threat to

shoot his father, to shoot the deputy, and to shoot the district judge) without finding

first, beyond reasonable doubt, that Denbow did, in fact, commit that particular act.

To determine whether the charge is defective based on the absence of an instruction

relevant to the burden of proof that applies to a jury’s consideration of evidence

showing the defendant committed some other wrongful act, we first decide whether

error in the charge exists.23 If so, we then conduct a harm analysis to evaluate

whether the error caused sufficient harm to justify awarding the defendant a new

trial.24

           The defendant faces an increased burden in proving harm when the record

shows he failed to point out the defect in a charge to the trial court in the trial.25 In a

case of unpreserved error, the defendant must show the defect in the charge caused


           22
              Gauldin, 683 S.W.2d at 413.
           23
              Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim. App. 2003).
           24
              Id.
           25
              Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984).
                                             10
egregious harm to prevail in the appeal. 26 Under Texas law, jury charge error is

egregiously harmful when the defect that is identified for the first time in the appeal

affected the basis of the issues in the defendant’s trial, deprived the defendant of a

valuable right, or vitally affected a defensive theory on which the case was tried.27

But “[e]gregious harm is a difficult standard to prove[,]” and whether the harm rises

to that level turns on what the record shows occurred based on a review of the record

as a whole in a case where the defendant is raising the complaint the first time in his

appeal. 28

       Here, the charge should have contained an appropriate instruction requiring

the jury to find the evidence established, beyond reasonable doubt, that Denbow

made the threats to his father, a deputy, and a district judge before the jurors

considered that testimony in assessing his sentence.29 So the charge is defective

because it lacks an appropriate instruction explaining the burden of proof applicable

to considering a defendant’s other wrongful act in resolving questions about the

appropriate length of defendant’s sentence.



       26
          Id.
       27
          Stuhler v. State, 218 S.W.3d 706, 719 (Tex. Crim. App. 2007) (citing Hutch
v. State, 922 S.W.2d 166, 171 (Tex. Crim. App. 1996)).
       28
          Hutch, 922 S.W.2d at 171.
       29
          See Huizar v. State, 12 S.W.3d 479, 481-84 (Tex. Crim. App. 2000); see
also TEXAS CRIMINAL PATTERN JURY CHARGES: GENERAL PUNISHMENT
INSTRUCTION § C10.3 324 (2011) (General Principles—Burden of Proof for
Wrongful Acts).
                                          11
      Step two in analyzing charge error requires the reviewing court to determine

whether the error in the charge, when it was not the subject of an objection, created

egregious harm. 30 To evaluate a record for egregious harm, we examine the entire

record in the appeal. 31 In our review, we examine (1) the charge as a whole, (2) the

state of the evidence, (3) the argument of counsel, and (4) any other information in

the record relevant to evaluating whether the error caused egregious harm. 32 When

the error resulted from the trial court’s failure to instruct the jury on the burden of

proof regarding a defendant’s other wrongful acts, we focus on the “impact of the

omission in the jury charge of a reasonable-doubt instruction.”33

      On appeal, Denbow characterizes the conduct related to the threats he made

as “out of control rants directed at authority figures under conditions of stress.” The

record shows the testimony about these rants relate to three events: (1) testimony

that, about a year before the trial, Denbow threatened to shoot his father; (2) a deputy

sheriff’s testimony that, about six months before trial, Denbow threatened to shoot

the deputy following Denbow’s arrest; and (3) a recording, admitted into evidence,

of a pretrial hearing that occurred several months before Denbow’s trial. In that




      30
         Almanza, 686 S.W.2d at 171.
      31
         Id.
      32
         See Allen v. State, 253 S.W.3d 260, 264 (2008).
      33
         Ellison v. State, 86 S.W.3d 226, 228 (Tex. Crim. App. 2002).
                                          12
hearing, Denbow is heard threatening the judge who is the presiding official in his

hearing.

      After studying the record, we conclude Denbow’s argument complaining that

the error caused egregious harm is unfounded. We reach that conclusion for five

reasons. First, just because the charge omits the instruction requiring the jury to find

defendant did in fact engage in the specific wrongful act beyond reasonable doubt,

the omission of the instruction is not enough by itself to establish the error caused

egregious harm.34

      Second, there is no testimony in the record contradicting the testimony and

evidence showing that Denbow made the three threats now at issue in his appeal.35

As for the threat Denbow made against his father, two witnesses (Deputy Scott Jacks

and Denbow’s father) testified Denbow threatened to shoot his father. As to the

threat against the deputy, Deputy Dustin Bock testified that Denbow threatened to

shoot him after he arrested him for burglarizing Vickie’s home while the deputy was

taking Denbow to jail. The last of the three threats, Denbow’s threat to shoot the

district judge during a pretrial hearing, was captured on a recording of the pretrial

proceeding. Denbow’s attorney cross-examined the deputies about the threats

Denbow made to his father and the deputy. And Denbow called his father as a


       See Huizar, 29 S.W.3d at 251.
      34

       The district judge Denbow threatened in the pretrial hearing did not preside
      35

over Denbow’s trial.
                                      13
witness in the punishment phase of the trial. None of the testimony casts doubt on

whether the threats occurred. For example, Denbow’s attorney asked Denbow’s

father whether it was true that Denbow threatened to shoot him in the head?

Denbow’s father answered: “Yes.” The lack of evidence contradicting the evidence

about the threats diminishes whatever theoretical harm Denbow claims he possibly

suffered from the error in the charge.

      Third, in closing argument, Denbow’s attorney never argued that Denbow did

not threaten to shoot his father, the deputy, or the judge. Instead, Denbow’s attorney

argued: “[Denbow’s] a nut, but he’s not a dangerous nut.” Of course, there is no

evidence that Denbow shot or assaulted the three people he threatened to shoot. And

the argument Denbow relied on in the trial is not inconsistent with the argument that

his attorney presented in closing. In closing argument, the prosecutor did not focus

on the three threats that Denbow complains about for the first time in his appeal.

Instead, the prosecutor argued that Denbow should receive a lengthy sentence

because he had already incurred fifteen prior convictions, two involving violence.

To be fair, we note the prosecutor mentioned the three threats during his closing

argument, suggesting these “are the words of a violent man, a violent man who has

been convicted time and time and time again.” But the thrust of the prosecutor’s

argument focuses on Denbow’s fifteen prior convictions, not the threats.




                                         14
      Fourth, at the beginning of the trial, the trial court instructed the jury that

“[t]he burden of proof throughout the trial is always on the state.” And during jury

selection, the prosecutor told the jury four times that the State bore the burden of

convincing the jury that Denbow committed the elements of burglary beyond a

reasonable doubt. We have no reason to believe the jury reversed that burden when

evaluating the recording and testimony about the threats.

      Fifth, the jury decided Denbow should serve a fifty-year sentence. That

sentence is in the middle range available for defendants like Denbow, who as a repeat

felony offender under the allegations in his indictment faced an enhanced sentence

if found guilty of committing two prior felonies (other than state-jail felonies) in the

order that is required under the repeat-felony-offender statute.36 Denbow’s 50-year

sentence is a reasonable sentence considering the jury’s findings on the enhancement

counts and evidence showing that Denbow has fifteen prior convictions.

      For the reasons explained above, we conclude that Denbow’s complaint about

the error in the charge lacks merit because the error did not result in egregious harm.

We overrule Denbow’s second issue.




      36
        See Tex. Penal Code Ann. § 12.42(d) (creating an enhanced sentence range
of twenty-five to life for defendants convicted of two prior felonies sequenced in the
order required by the repeat-felony-offender statute); Huizar, 29 S.W.3d at 251.
                                          15
                                   Conclusion

      Having overruled all three of Denbow’s issues, the trial court’s judgment in

trial court cause number B190185-R is

      AFFIRMED.



                                                   _________________________
                                                        HOLLIS HORTON
                                                             Justice

Submitted on March 24, 2021
Opinion Delivered September 15, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         16